Citation Nr: 1113500	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased initial rating for degenerative disc disease of the cervical spine with radiculopathy, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1974 to January 1982 and from February 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

The Veteran testified at a hearing before the Board in March 2010.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.

The May 2005 rating decision also denied service connection for posttraumatic stress disorder (PTSD), but this benefit was subsequently granted by rating decision in August 2007.  The issue of service connection for PTSD is therefore no longer in appellate status. 

The issue of entitlement to individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required as to the issue of entitlement to an increased initial rating for degenerative disc disease of the cervical spine with radiculopathy.   Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.
The record reflects that the last VA examination was conducted in April 2009.  During the Veteran's March 2010 hearing, he indicated that his cervical spine disability had worsened since the last VA examination.  Given his contention that his neck has gotten worse since the last examination, he must be reexamined to assess the current severity of his neck disability.  See e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the current severity of his service-connected cervical spine disability.  The claims folder must be made available to the examiners for review.  Any required testing, if any, should be conducted as directed by the examiners.

As part of the examination, the orthopedic examiner is requested to address whether the Veteran's functional impairment of his cervical spine is limited and, if he experiences functional limitation, to what degree that limitation impacts his functionality and employability.   The examiner should also consider any functional loss due to pain, pain on use, incoordination, weakness, or excess fatigability.  These determinations should, if feasible, be portrayed in terms of the degree of additional range-of- motion loss due to pain on use beyond that clinically demonstrated.  All opinions expressed must be supported by complete rationale. 

2.  Following the completion of the above, readjudicate the Veteran's claim.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) should be issued and an appropriate period of time to respond should be provided before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



